Order entered February 6, 2013




                                            In The
                                     ¯ ,ourt of p eaIS


                                     No. 05-12-00576-CV

                              EX PARTE: JESSE P. SKINNER

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                           Trial Court Cause No. X11-1264-K

                                           ORDER

       Before the Court is appellant’s February 1, 2013 motion for objection to the supplemental

clerk’s record filed in this Court on January 25, 2013. Appellant complains that the Dallas

County Respondents’ Motion for Summary Judgment contained in the supplemental clerk’s

record does not contain the clerk’s seal. Appellant attaches to his motion his own copy of the

motion for summary judgment that contains the District Clerk’s seal certifying that it ~s a true

and correct copy of the document. Page fifteen of the supplemental clerk’s record contains the

District Clerk’s certification that all documents in the supplemental clerk’s record are true and

correct cop~es. Accordingly, we DENY appellant’s motion to the extent that it requests that the

Court order the original document.


       To the extent appellant asks that the Court return to him his copy of the documents
attached to his motion, we DEFER that determination to the submissions panel.




                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE